SENTENCIA EN RECONSIDERACIÓN 
El 19 de mayo de 1971 dictamos sentencia revocando la resolución del tribunal de instancia dictada el 28 de marzo de 1970, la cual revocó la resolución del 3 de junio de 1969 que reinstaló el caso de autos para juicio en su fondo. En *183dicha sentencia mantuvimos en todo su vigor la resolución del 3 de junio de 1969 y ordenamos que se celebrara el juicio en su fondo, en la fecha más próxima disponible.
El interventor nos ha solicitado la reconsideración de nuestra sentencia aduciendo un nuevo fundamento el cual consiste en que al dictarse por el tribunal de instancia la resolución del 3 de junio de 1969 reinstalando el caso no se celebró vista. Los recurrentes nada aducen en su réplica contra esta nueva contención.
Estamos convencidos de qúe procede dejar sin efecto nuestra sentencia de 19 de mayo de 1971 y devolver el caso al tribunal de instancia, para que considerando la llamada moción de reconsideración que dio motivo a la resolución del 3 de junio de 1969 como propiamente una moción bajo la Regla 49.2 de Procedimiento Civil, se celebre una vista sobre los méritos de dicha moción y luego resuelva lo que crea menester.
Se reconsidera nuestra sentencia del 19 de mayo de 1971, se revocan las resoluciones dictadas por el tribunal de instan-cia el 3. de junio de 1969 y el 28 de marzo de 1970 y se devuelve el caso para procedimientos ulteriores consistentes con lo aquí expuesto.
Así lo pronunció y manda el Tribunal y certifica el Secretario Interino.
El Juez Presidente Señor Negrón Fer-nández no intervino.
José L. Carrasquillo

Secretario Interino